CONSENT OEDER
This matter having been opened to the Court by the Director of the Office of Attorney Ethics and with the consent of FREDRIC J. GROSS of MOUNT EPHRAIM, who was admitted to the bar of this State in 1976, to be transferred to disability inactive status pursuant to Rule 1:20-12,
And the Office of Attorney Ethics and FREDRIC J. GROSS having agreed that FREDRIC J. GROSS lacks the capacity to practice law;
And good cause appearing;
It is ORDERED that FREDRIC J. GROSS is hereby transferred to disability inactive status, effective immediately, and until the further Order of the Court; and it is further
ORDERED that FREDRIC J. GROSS is hereby restrained from practicing law during the period that he remains on disability inactive status; and it is further
ORDERED that FREDRIC J. GROSS comply with Rule 1:20-20 governing incapacitated attorneys.